         Case 1:20-mc-00264-KPF Document 10 Filed 08/03/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    IN THE MATTER OF THE
    APPLICATION OF THE INDUSTRIAL                            20 Misc. 264 (KPF)
    DEVELOPMENT CORPORATION OF
    SOUTH AFRICA LIMITED FOR AN                                    ORDER
    ORDER TO TAKE DISCOVERY
    PURSUANT TO 28 U.S.C. § 1782

KATHERINE POLK FAILLA, District Judge:

        The Industrial Development Corporation of South Africa Limited

(“Petitioner”) has applied for an ex parte order pursuant to 28 U.S.C. § 1782 to

conduct discovery for use in foreign proceedings (the “Petition”). Petitioner

seeks permission to serve subpoenas on: (i) Bank of America N.A; (ii) Bank of

Baroda, New York Branch; (iii) Bank of China New York Branch; (iv) The Bank

of New York Mellon; (v) BNP Paribas, New York Branch; (vi) Citibank N.A.;

(vii) Commerzbank AG, New York Branch; (viii) Deutsche Bank Trust Company

Americas; (ix) HSBC Bank (USA) N.A.; (x) JPMorgan Chase Bank, N.A.;

(xi) Mashreq Bank, New York Branch; (xii) Societe Generale, New York Branch;

(xiv) Standard Chartered Bank, New York Branch; (xv) UBS AG, New York

Branch; and (xvi) Wells Fargo Bank N.A. (collectively, “Respondents”).1

        The Court has reviewed the Application, as well as Petitioner’s

supporting memoranda, declarations, and the exhibits thereto. It has also

considered 28 U.S.C. § 1782, the statutory and discretionary factors associated




1       Petitioner withdrew from its petition a request for discovery from the National Bank of
        Abu Dhabi and clarified that it seeks discovery from Bank of Baroda’s New York branch,
        limited to its conduct directed at New York. (Dkt. #9).
       Case 1:20-mc-00264-KPF Document 10 Filed 08/03/20 Page 2 of 3




therewith, and the relevant case law. See, e.g., Certain Funds, Accounts &/or

Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 114-15 (2d Cir. 2015); Mees v.

Buiter, 793 F.3d 291, 302 (2d Cir. 2015). The Court hereby finds as follows:

1.    The statutory requirements of 28 U.S.C. § 1782 are satisfied.

2.    For purposes of the Petition, Respondents reside or are found in the

      Southern District of New York.

3.    The documentary discovery sought through this Petition is for use in

      pending proceedings before a foreign tribunal.

4.    The Petitioner is a party to the foreign proceedings and therefore an

      interested person within the meaning of the statute.

5.    The discretionary factors, as described by the United States Supreme

      Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247

      (2004), weigh in favor of granting the requested assistance.

6.    More particularly: (1) Respondents are not parties in the Foreign

      Proceedings and are not expected to become parties thereto; (2) there is

      no indication that the foreign court would not be receptive to U.S.

      federal-court judicial assistance as requested in the Petition; (3) the

      Petition does not conceal an attempt to circumvent foreign proof-

      gathering restrictions; and (4) the Petition seeks discovery that is not

      unduly intrusive or burdensome as the Petition requests evidence of the

      type normally produced by corporate entities or persons as third parties

      or parties in litigation.

It is hereby ORDERED that:

                                        2
      Case 1:20-mc-00264-KPF Document 10 Filed 08/03/20 Page 3 of 3




1.   The Petition for an order pursuant to 28 U.S.C. § 1782 to conduct

     discovery for use in foreign proceedings is granted;

2.   Petitioner, through its counsel, is authorized to issue, sign, and serve

     upon the Respondents subpoenas in substantially the same form as

     Exhibit 1 to the Declaration of Warren E. Gluck in Support of Ex Parte

     Application for Discovery Pursuant to 28 U.S.C. § 1782 (Dkt. #6), in

     accordance with the Federal Rules of Civil Procedure and the Rules of

     this Court;

3.   Respondents are directed to comply with such subpoenas in accordance

     with the Federal Rules of Civil Procedure and the Rules of this Court;

4.   The Court shall retain jurisdiction over this matter for the purpose of

     enforcing this Order and assessing any supplemental request for

     discovery assistance that may be requested by Petitioner; and

5.   This Order is without prejudice to any objections the Respondents may

     have to the § 1782 demand for discovery.

     SO ORDERED.

Dated: July 31, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       3
